internal_revenue_service number release date index number -------------------------------------------- --------------------- ---------------------------------- department of the treasury washington dc third party communication private firm date of communication date person to contact ------------------ id no ------------- telephone number --------------------- refer reply to cc psi b04 plr-152905-07 date date re ------------------------------------------- re ------------------------------------------- legend decedent --------------------------------------------- spouse ----------------------------------------------- child ------------------------------------------ child ---------------------------------------------- child -------------------------------------------- date ----------------------- date ---------------------- ira -------------------------------------------------- plan ----------------------------------------------------------------------------------------------------------- -------------------------------------------------------------------------------------------------------------------- state ---------------- statute ------------------------------------------------------------- statute ------------------------------------------------------------ dear ---------------------- this is in response to a letter dated date from your authorized representative in which you request several rulings with respect to certain disclaimers more specifically rulings were requested under sec_401 sec_408 and sec_2518 of the internal_revenue_code as discussed with your authorized representative this letter responds to the ruling_request under sec_2518 the other requested rulings will be address in separate correspondence facts the information submitted and the representations made are summarized as follows decedent a resident of state died testate on date survived by spouse and three children child child and child plr-152905-07 article second of decedent’s will devises the residue of decedent’s estate to spouse if spouse survives decedent if spouse fails to survive decedent the residue of decedent’s estate passes in equal shares to decedent’s children who survive him and to the then living issue of each of his children who may have predeceased him article seventh of decedent’s will provides that any beneficiary whether entitled originally or as a result of a disclaimer may disclaim any part or all of any gift or gifts to him or her any interest disclaimed shall be disposed of as if the beneficiary thereof had predeceased decedent at the time of decedent’s death decedent was the owner of an individual_retirement_account the ira described in sec_408 in addition decedent was a participant in a retirement_plan the plan described in sec_401 spouse is named as the beneficiary of both the ira and the plan no contingent or successor beneficiary is named with respect to either the ira or the plan it is represented therefore that if spouse had predeceased decedent the proceeds of the ira and the plan would have passed to decedent’s estate on date within months of date spouse executed a written disclaimer disclaimer and delivered the disclaimer to the custodian of the ira and to the executor of decedent’s estate pursuant to disclaimer spouse disclaimed her entire_interest in the ira that passed to spouse as a designated_beneficiary of the ira in addition spouse disclaimed her interest in decedent’s residuary_estate attributable to the ira that passed to her as a beneficiary of decedent’s estate under article second of decedent’s will as a result of her disclaimer with respect to the ira on date spouse also executed a second written disclaimer disclaimer and delivered the disclaimer to the custodian of the plan and to the executor of decedent’s estate pursuant to disclaimer spouse disclaimed her entire_interest in the plan that passed to spouse as a designated_beneficiary of the plan in addition spouse disclaimed her interest in decedent’s residuary_estate attributable to the plan that passed to her under article second of decedent’s will as a beneficiary of decedent’s estate as a result of her disclaimer with respect to the plan spouse represents that she has not received or accepted any benefits with respect to the ira or the plan state statute provides generally that a beneficiary under a nontestamentary instrument may disclaim any interest passing to the beneficiary if the disclaimer satisfies the requirements of state statute then the disclaimed interest passes as provided in the nontestamentary instrument if the instrument provides for disposition in the event of a disclaimer if the instrument does not provide for an alternative disposition in the event of a disclaimer then the interest passes as if the disclaimant died immediately before the effective date of the nontestamentary instrument in general the disclaimer must be made within nine months of the effective date of the nontestamentary instrument state statute provides generally that an heir devisee legatee person succeeding to a disclaimed interest or a beneficiary under a will may disclaim any plr-152905-07 interest passing to the beneficiary under a will if the disclaimer satisfies the requirements of state statute then the disclaimed interest passes as provided in the testamentary instrument if the instrument provides for disposition in the event of a disclaimer if the instrument does not provide for an alternative disposition in the event of a disclaimer then the disclaimed interest passes as if the disclaimant had predeceased the decedent in general the disclaimer must be made within nine months after the death of the decedent you have requested a ruling that spouse timely filed qualified disclaimers of her interests in the ira and the plan as addressed in sec_2046 and sec_2518 and as a result of such disclaimers and the lack of a successor named beneficiary with respect to either the ira or the plan the property so disclaimed first passed to decedent’s estate and then to decedent’s children law and analysis sec_2046 provides that for estate_tax purposes disclaimers of property interests passing upon death are treated as provided in sec_2518 sec_2518 provides that if a person makes a qualified_disclaimer with respect to any interest in property then for purposes of the estate and gift_tax the disclaimed interest is treated as if it never passed to that person sec_2518 defines a qualified_disclaimer as an irrevocable and unqualified refusal by a person to accept an interest in property but only if -- the refusal is in writing the writing is received by the transferor of the interest the transferor’s legal_representative or the holder of the legal_title to the property to which the interest relates not later than the date that is months after the later of -- a the date on which the transfer creating the interest in the person is made or b the day on which the person attains age the person disclaiming the interest has not accepted the interest or any of its benefits and as a result of such refusal the interest passes without any direction on the part of the person making the disclaimer and passes either - a to the spouse of the decedent or b to a person other than the person making the disclaimer sec_25_2518-2 provides that for purposes of the time limitation the 9-month period for making a disclaimer generally is to be determined with reference to the taxable transfer creating the interest in the disclaimant plr-152905-07 sec_25_2518-2 provides that a qualified_disclaimer cannot be made with respect to an interest in property if the disclaimant has accepted the interest or any of its benefits expressly or impliedly prior to making the disclaimer acceptance is manifested by an affirmative act that is consistent with ownership of the interest in the property acts indicative of acceptance include using the property or the interest in the property accepting dividends interest or rents from the property and directing others to act with respect to the property or interest in the property however a disclaimant is not considered to have accepted the property merely because under applicable local law title to the property vests immediately on the decedent’s death in the disclaimant sec_25_2518-3 provides that the disclaimer of a specific pecuniary amount out of a pecuniary or nonpecuniary bequest or gift can be a qualified_disclaimer provided that no income or other benefit of the disclaimed amount inures to the benefit of the disclaimant either prior to or subsequent to the disclaimer following the disclaimer the amount disclaimed and any income attributable to such amount must be segregated based on the fair_market_value of the assets on the date of the disclaimer or on a basis that is fairly representative of the value changes that may have occurred between the date of transfer and the date of the disclaimer the regulation further provides that a pecuniary amount that is distributed to the disclaimant from the bequest prior to the disclaimer is treated as a distribution of corpus from the bequest that does not preclude a disclaimer with respect to the balance of the bequest however the acceptance of a distribution from the bequest is considered an acceptance of a proportionate amount of the income earned by the bequest that income must be segregated from the disclaimed amount and cannot be disclaimed the regulation provides a formula to determine the proportionate share of the income considered to be accepted by the disclaimant and thus not eligible to be disclaimed as follows total amount of distributions received by the disclaimant out of gift or bequest total value_of_the_gift or bequest on the date of the transfer total amount of income earned by the bequest x between the date of transfer and the date of disclaimer in the present case pursuant to disclaimer and disclaimer spouse disclaimed her interests as the designated_beneficiary and as a residuary beneficiary under decedent’s will in the ira and the plan the disclaimers were in writing and made within months of decedent’s death spouse represents that she has not accepted any benefits in the property subject_to the disclaimers and that the disclaimers are valid under state law as a result of disclaimers and under state statute spouse’s interests in the ira and the plan as designated_beneficiary will pass without any direction on the part of spouse to decedent’s estate also as a result of disclaimers and in accordance with state statute spouse’s interest in the decedent’s residuary_estate plr-152905-07 attributable to the ira and the plan will be distributed without any direction on the part of spouse to child child and child in accordance with article seventh and article second of decedent’s will based on the facts and representations and provided that disclaimers and are valid under state law the disclaimers are qualified disclaimers for purposes sec_2518 therefore the disclaimers did not result in a taxable gift_for federal gift_tax purposes by spouse the rulings contained in this letter are based upon information submitted and representations made by the taxpayers and accompanied by a penalty of perjury statement executed by the appropriate parties while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayers requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely george l masnik chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter cc
